Allen, J.
The amended declaration fails to show what the plaintiff seeks to recover. We understand, however, from the briefs and the oral discussion at the bar, that he has paid no more than he agreed to pay, but that by virtue of St. 1888, c. 388, he seeks to recover back some part of what he has paid, on the ground that he has paid more than the principal sum due, and interest at the rate of eighteen per cent per annum. The statute comes to the relief of borrowers of less than one thousand dollars at very high rates of interest, by authorizing them to discharge their debt by the payment of the principal sum actually borrowed and interest at eighteen per cent; but it does not authorize a recovery back of any sum which has been paid in excess thereof, nor make such payment illegal.

Judgment affirmed.